EXHIBIT LEGEND INTERNATIONAL HOLDINGS, INC. PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT FOR SHARES OF COMMON STOCK HAVE YOU COMPLETED THIS SUBSCRIPTION AGREEMENT PROPERLY? The following items in this Subscription Agreement must be completed. Please check each applicable box. If the Subscriber is acting on behalf of more than one disclosed principal, a separate subscription agreement must be completed for each disclosed principal. All Subscribers The sections on the next page of this Subscription Agreement Subscribers in CANADA other than the Province of Québec Schedule “B” indicating which category is applicable Subscribers located in UNITED STATES Schedule “C” indicating which category is applicable You may not change any part of this agreement without the consent of Legend International Holdings, Inc. SUBSCRIPTION
